UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-4121


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KENNETH CORTEZ MINOR,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge.
(8:06-cr-00028-DKC-3)


Submitted:   June 25, 2009                 Decided:   July 15, 2009


Before TRAXLER, Chief Judge, and WILKINSON and MOTZ, Circuit
Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Gary E. Proctor, LAW OFFICES OF GARY E. PROCTOR, LLC, Baltimore,
Maryland, for Appellant.     Barbara Suzanne Skalla, Assistant
United States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Kenneth   Cortez   Minor       pled   guilty   to   conspiracy    to

possess with intent to distribute 500 grams of cocaine.              He was

sentenced to 168 months of imprisonment.           On appeal, counsel has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), asserting there are no meritorious grounds for appeal,

but raising the following issues: (1) whether Minor’s guilty

plea was valid, and (2) whether his sentence was unreasonable.

The Government has filed a motion to dismiss the appeal.                   For

the reasons that follow, we dismiss in part and affirm in part.

          This court reviews the validity of Minor’s plea for

plain error, as the issue was not raised below.               United States

v. Vonn, 535 U.S. 55, 58-59 (2002); United States v. Martinez,

277 F.3d 517, 526-27 (4th Cir. 2002).              Review of the record

reveals that the district court complied with Fed. R. Crim. P.

11 in conducting Minor’s plea hearing and that Minor knowingly

and voluntarily pled guilty.     United States v. Broughton-Jones,

71 F.3d 1143, 1146 (4th Cir. 1995).         Thus, this claim fails.

          Because Minor waived his right to appeal any sentence

based on a Sentencing Guidelines offense level of 35 or lower,

and was so sentenced, we find that he has waived his right to

appeal his sentence.     This waiver provision was contained in

Minor’s plea agreement and was specifically reviewed at Minor’s

plea hearing.   Thus, Minor has waived appellate review of his

                                     2
sentence and we do not further address whether his sentence was

unreasonable.        Id.; United States v. Wessells, 936 F.2d 165,

167-68 (4th Cir. 1991).            Accordingly, we grant the Government’s

pending motion to dismiss the appeal of Minor’s sentence.

            In accordance with Anders, we have reviewed the entire

record in this case, including the issues raised in Minor’s pro

se supplemental brief, and have found no meritorious issues for

appeal.      Accordingly, we affirm the judgment of the district

court.     This court requires that counsel inform his client, in

writing,    of    his   right     to    petition    the   Supreme     Court   of   the

United States for further review.                If the client requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move this court for leave

to withdraw from representation.                 Counsel’s motion must state

that a copy thereof was served on the client.                      We dispense with

oral   argument      because      the    facts     and    legal    contentions     are

adequately       presented   in    the    materials       before     the   court   and

argument would not aid the decisional process.

                                                                  DISMISSED IN PART;
                                                                    AFFIRMED IN PART




                                           3